Title: From Thomas Jefferson to Fantin Latour, 26 December 1786
From: Jefferson, Thomas
To: Latour, Fantin



Monsieur
Paris 26me Xbre. 1786.

L’accident d’un poignet demis m’a empeché jusques ici l’honneur de repondre à votre lettre du 20me 7bre. La personne qui se propose de s’etablir en Amerique fera bien de vendre sa legitime, qui n’est payable qu’a 3. et 6. ans pour de l’argent comptant: de placer cet argent chez un banquier connu: de passer en Amerique et d’y rester au moins un ans avant de faire un acquisition. Quand il l’aura fait il peut recevoir la bas de l’argent comptant pour ses billets d’echange, et il y gagnera un peu. Peutetre qu’il feroit encore mieux d’y passer premierement, et de voir si le païs est á son gré avant de vendre sa legitime, et de charger un ami de cette operation s’il trouve que le païs lui convient. J’ai l’honneur d’etre avec bien de respect Monsieur votre tres humble et tres-obeissant serviteur,

Th: Jefferson

